IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BANK OF AMERICA, N.A.                  : No. 334 MAL 2017
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
KATHLEEN MORGAN AND THE UNITED         :
STATES OF AMERICA                      :
                                       :
                                       :
PETITION OF: KATHLEEN MORGAN           :


                                   ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2017, the Petition for Allowance of

Appeal is DENIED.